Blood-worth, J.
This case (22 Ga. App. 558, 96 S. E. 444) was carried by writ of certiorari to the Supreme Court, and that court held:
“1. The Court of Appeals properly affirmed the judgment of the court below sustaining the demurrer to the defense based upon.the defendants’ contention that they were mere sureties -«upon the notes given for the purchase money of the property in question and sued upon by Owens, the holder.
“2. But we are of the opinion that the defense set up by way of amendment, based upon the ground that the notes were unenforceable because they were based upon an illegal and immoral consideration, was meritorious, and the trial court erred in sustaining the demurrer thereto, and the Court of Appeals, instead of affirming the judgment of the court below, should have reversed it.” Eor full opinion of the Supreme Court see 149 Ga. (99 S. E. 121). Under, the latter ruling “the defendants, the original makers of the notes sued on, are entitled to have the issue made by their answer submitted to a jury. And exceptions to the ruling of the trial judge upon this question in the case should have been sustained. ”
The ruling of this court on this iásue having been reversed, so far as it relates'" to Charles C. and Mrs. Ola E. Jones, and, under the principle announced, the plea of illegal and immoral consideration filed by Buchanan being improperly stricken by the trial judge, the judgment originally entered by this court is vacated, and as to all the defendants the judgment of the trial court is

Reversed.


Broyles, P. J., and Stephens, J., concur.